1

2

3

4

5

6

7

8

9

10
                         IN THE UNITED STATES BANKRUPTCY COURT
11
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12

13
                                                          IN CHAPTER 13 PROCEEDING
     In re:                                               NO. 19-13217-CMA
14   RICHARD BARYOGAR ROBERTS,
15
                                                          ORDER DISMISSING CASE

16                   Debtor(s).
17
              THIS MATTER came before the Court on the Chapter 13 Trustee’s Motion to Dismiss
18
     case (ECF No. 29). For the reasons stated by the Court at the December 12, 2019 hearing, it is
19
              ORDERED that this case is dismissed.
20
                                           / / /End of Order/ / /
21

22

23
     Presented by:
24
     /s/ Jason Wilson-Aguilar       _
25
     JASON WILSON-AGUILAR, WSBA #33582
     Chapter 13 Trustee
26   600 University St. #1300
     Seattle, WA 98101
27
     (206) 624-5124

28


                                                                     Chapter 13 Trustee
     ORDER DISMISSING CASE - 1                                    600 University St. #1300
                                                                     Seattle, WA 98101
                                                               (206) 624-5124 FAX 624-5282
      Case 19-13217-CMA           Doc 43   Filed 12/12/19      Ent. 12/12/19 11:31:02 Pg. 1 of 1
